Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dinh et al (Pat Doc. 2008/0149360 A1); hereinafter Dinh et al.
Dinh et al teach a self-cutting electrical outlet box allowing the box to be installed on an existing building surface. The box includes teeth or cutting members to assist in self-cutting.  The box also includes features to assist in placement and securement of the box to a wall. (Cf. abstract). Additionally Dinh et al teach a self-cutting electrical box (10) having a flat back wall (12), an opposed front wall (14) and a generally cylindrical sidewall (16). The box (10) has a box interior (15) which can support electrical devices such as switches and receptacles. Box (10) also includes diametrically opposed outwardly extending flanges (18) which engage the outer surface of the wall. There is also conventional wings (20) which are mounted against the back surface of the wall so the box can be secured to the wall. The box (10) also includes a cutting member (30) (Cf. page 1). Additionally Ding et al teach box (210) having cutting member (230) attached to box (210). Planar attachment portion (232) approximates the outer diameter of outlet box (210) and may be affixed to the rear surface of back wall (12) with appropriate hardware (234). Attachment member (230) includes cutting extents (240) and these extents have cutting edges (244). Cutting member (230)  would employ cutting teeth that are coated or embedded with another harder material such as coating plastic with metal or embedded metal or other substances. (Cf. page 2)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al.
The teaching of Dinh et al has been provided hereinabove. It would have been obvious to align a template with the ceiling tile such that the template indicates where to form the hole in the ceiling and cutting the hole in the ceiling tile in the location indicated by the template the rationale being that one uses conventionally uses templates to determine where to place an item on a surface. In other words templates in this art are old and well-known. Moreover with respect to the limitation in Claim 5 that backer plates are used and configured to approximate the size of the ceiling tile a POSITA would have been able to provide such backer plates and therefore Claims 4, 5 and 7 are each held to have been obvious in view of Dinh et al. As further applied to Claim 8 Dinh et al teach that cutting member (230) can be a separate item/member from box (210) (Cf. page 2).  Obviously then a housing can be attached to a second end of the component mount. A POSITA would have been able to understand and accomplish this step. Claim 8 therefore is held to have been obvious in view of Dinh et al. As further applied to Claim 13 Dinh et al teach mounting apertures (24) for mounting electronic components (Cf. page 1). With this teaching however a POSITA would also have been able to mount an electronic component inside the component mount since this would have been nothing more than mere design. 
Claims 1-2 and 6 are further rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Herth (Pat Doc. 2017/0310095 A1); hereinafter Herth.
Claims 4, 7-8 and 13 are further rejected under 35 U.S.C. 103 as being unpatentable over Herth.
Herth teaches a self-cutting, self-sealing electrical device (20) used for mounting lights and devices. It can be provided as an integral one-piece box (22) having a saw ring blade (24) as part of the round electrical work box. The self-sealing electrical device also has two or more fasteners (26), each as three toggle swing clamps to secure the electrical device in place in a cutout in a ceiling or interior or exterior wall panel (72) where the cutout is cut by a forward saw teethed blade edge (24) of the electrical device. (Cf. abstract).   Additionally Herth teaches an integrally molded device such as a round box (2) with a deep self-sealing work box (4) molded as one piece with a ring (12) of saw teeth an central pilot guide pin (10). Opposite front flange (6) are two of three toggle swing clamps (8). (Cf. Fig. 1) Additionally Herth teach box assembly (20) including round box assembly (22) fitted with removable saw ring blade (24) with a central guide pin (30) and detent (26a) of side latch piece (26) snapped in place over shallow round box (22) with optional support cross piece (28). Saw ring blade (24) which is seen as being plastic could also be made from steel. (Cf. at least page 3 & Fig.2).  Additionally Herth teaches powered drill (100) via attachment (100a) through open front end of box (22) and driving the self-sealing assembly (20) toward an interior wall panel (72). The assembly (20) includes an electrical work box (22) with flange (6), alignment notches (6a) and alignment cutouts (6b) attached to the saw ring blade (24). Hollow shank driver (100a) of powered hand drill (100) attaches to self-sealing work box assembly (20). Spot (71) shows an intended location for a control hole on the surface of the wall panel (72). (Cf. at least Figs. 9 & 10)
It would have been obvious to provide a method for installing an electronic component mounting apparatus comprising forming a hole in a ceiling tile (72) with a cutting edge (24) integrated with an electronic component mount (20), inserting the electronic component mount (20) through the hole in the ceiling so that a housing of the electronic component is substantially flat with the ceiling tile (72), securing the electronic component mount to the ceiling tile (72) and securing a protective cover over the cutting edge of the electronic component mount. The teaching of Herth has been provided hereinabove. It would have been obvious to align a template with the ceiling tile such that the template indicates where to form the hole in the ceiling and cutting the hole in the ceiling tile in the location indicated by the template the rationale being that one  conventionally uses templates to determine where to place an item/electrical box on a surface. In other words templates in this art are old and well-known. Moreover with respect to the limitation in Claim 5 that backer plates are used and configured to approximate the size of the ceiling tile.  A POSITA would have been able to provide such backer plates and therefore Claims 4, 5 and 7 are each held to have been obvious in view of Herth. As further applied to Claim 8 Herth teaches that cutting member (64) can be a separate item/member from box (62) (Cf. at least Fig 8). Obviously then a housing can be attached to a second end of the component mount. A POSITA would have been able to understand and accomplish this step. Claim 8 therefore is held to have been obvious in view of Herth. As further applied to Claim 13 Herth teaches mounting apertures (24) for mounting electronic components (Cf. page 5). With this teaching however a POSITA would also have been able to mount an electronic component inside the component mount since this would have been nothing more than mere design. 
 Claims 3, 5, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729